Exhibit 10.3

 
Exhibit B
 
Form of Escrow Agreement
 
ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (“Agreement”) is made and entered into as of October ___,
2006 by and among ELECTRIC AQUAGENICS UNLIMITED, INC., a Delaware corporation
(“Company”), WADE R. BRADLEY, a Georgia resident (“Employee”), and SPECIALIZED
TITLE SERVICES, INC. (“Escrow Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Company and Employee have executed and delivered that certain
Employment Agreement, dated October ___, 2006 (the “Employment Agreement”);
 
WHEREAS, pursuant to Section 13(c) of the Employment Agreement, the Company
hereby deposits into escrow the sum of Two Hundred Forty Thousand and No/100
Dollars (“Deposit”) from which any Severance Payment owed by the Company to
Employee will be paid; and
 
WHEREAS, Escrow Agent is willing to accept the Deposit, and to hold in trust,
disburse and apply same strictly in accordance with the terms and conditions set
forth below.
 
NOW, THEREFORE, for and in consideration of the premises hereto, the covenants
and agreements hereinafter made, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each of the parties
hereto, the parties agree as follows (all capitalized terms not defined herein
shall have the meanings assigned to them in the Employment Agreement):
 
1. Appointment of Escrow Agent. Employee and Company hereby appoint and
designate Specialized Title Services, Inc. as the escrow agent for the purposes
herein set forth, and said Escrow Agent hereby accepts such appointment.
 
2. Deposit of Deposit. Employee hereby deposits with Escrow Agent the sum of Two
Hundred Forty Thousand and No/100 Dollars ($240,000.00) (the “Deposit”), and
Escrow Agent hereby acknowledges receipt of the Deposit. Escrow Agent shall hold
and disburse the Deposit pursuant to, and strictly in accordance with, the terms
and conditions of this Agreement. Escrow Agent shall deposit the Deposit, as
soon as reasonably possible after receipt, in a federally insured,
interest-bearing escrow account (the “Depository”).
 
Subject to the provisions of Section 3(b) below, all interest earned on the
Deposit in the Depositary shall belong exclusively to Company, and all interest
earned on the Deposit shall be disbursed to the Company each month.
 
3. Disbursement.
 
(a) Disbursement. Escrow Agent is to hold the Deposit until the earliest of the
following dates:
 
(i) Escrow Agent shall immediately disburse the Deposit strictly in accordance
with, and upon, joint written instructions from Employee and Company to Escrow
Agent; or
 
(ii)  If Escrow Agent receives a written demand (a “Demand”) from either
Employee or Company for the payment to him or it, respectively, of the Deposit
or any portion thereof, Escrow Agent shall promptly notify the other party,
enclosing a copy of the Demand. If Escrow Agent has not received from the
non-demanding party its notice of objection to the Demand within ten (10)
business days after the non-demanding party has received, or is deemed to have
received, Escrow Agent’s notice of the Demand, then Escrow Agent shall disburse
the Deposit as requested by the Demand. If Escrow Agent receives from the
non-demanding party its notice of objection to the Demand within such ten (10)
business day period, then Escrow Agent shall notify the other party and shall
continue to hold the Deposit until Escrow Agent receives a joint instruction as
provided for in clause 3(a)(i) above, or Escrow Agent receives another Demand
which has not been objected to by the non-demanding party in accordance with the
immediately preceding sentences. Regardless, after sixty (60) days since Escrow
Agent’s receipt of the Demand, Escrow Agent may deposit the Deposit with a court
of competent jurisdiction; or
 
 

--------------------------------------------------------------------------------


 
(iii) The Escrow Agent shall disburse the Deposit strictly in accordance with a
final, non-apealable order or judgment of a court of competent jurisdiction.
 
(b) Interest on Deposit. If there is a dispute between the parties regarding the
disbursement of the Deposit, then the interest earned on the Deposit for the
period of time beginning on the date of notice to Escrow Agent of such dispute
and ending when such dispute is resolved shall be belong to the prevailing party
in such dispute.
 
4. Conditions to Escrow. Escrow Agent accepts this undertaking subject to the
following conditions:
 
(a) Escrow Agent may, prior to establishing the “separate interest bearing”
account, commingle funds received by it with escrow funds of others in its
regular escrow account at the Depository; provided, that the Deposit shall be
invested in the separate interest bearing account by the next business day
following receipt by Escrow Agent. Escrow Agent shall not be accountable for any
incidental benefit which may be attributable to the funds so deposited.
 
(b) Escrow Agent shall not be liable for any loss caused by the failure,
suspension, bankruptcy or dissolution of the Depository.
 
(c) Provided Escrow Agent is acting in good faith, Escrow Agent shall not be
liable for loss or damage resulting from:
 
(i) any good faith act or forbearance of Escrow Agent;
 
(ii) any default, error, action or omission of any party, other than Escrow
Agent;
 
(iii) the expiration of any time limit or other delay which is not solely caused
by the failure of Escrow Agent to proceed in its ordinary course of business,
and in no event where such time limit is not disclosed in writing to the Escrow
Agent;
 
(iv) the lack of authenticity of any writing delivered to Escrow Agent or of any
signature thereto, or the lack of authority of the signatory to sign such
writing;
 
(v) Escrow Agent’s compliance with all attachments, writs, orders, judgments, or
other legal process issued out of any court;
 
(vi) Escrow Agent’s assertion or failure to assert any cause of action or
defense in any judicial or administrative proceeding;
 
(vii) any loss or damage which arises after the Deposit has been disbursed in
accordance with the terms of this Agreement.
 
(d) Escrow Agent shall be indemnified fully by the parties hereto for all its
expenses, costs, and reasonable, actual attorney’s fees incurred in connection
with any interpleader action which Escrow Agent may file, in its sole
discretion, to resolve any dispute hereunder; or which interpleader action may
be filed against the Escrow Agent.
 



--------------------------------------------------------------------------------


 
(e) If Escrow Agent is made a party to any judicial, non-judicial or
administrative action, hearing or process based on acts of any of the other
parties hereto and not on the willful misconduct and/or negligence of Escrow
Agent in performing its duties hereunder, the party/parties whose acts are
determined to be the basis for such proceedings shall indemnify, save and hold
Escrow Agent harmless from any reasonable, actual expenses, costs and attorney’s
fees incurred by Escrow Agent in responding to such action, hearing or process.
 
(f) As compensation for serving as escrow agent, Escrow Agent shall receive a
fee of ____________ Dollars ($___) (the “Fees”). Such Fees shall be paid at the
time the Deposit is disbursed, and 50% of such fees shall be paid by Company and
50% shall be paid by Employee.
 
Notwithstanding anything contained herein to the contrary, nothing contained in
this Agreement shall relieve or release the Escrow Agent from any liability for
any loss or damage resulting from the Escrow Agent’s negligence or willful
misconduct.
 
5. Indemnification. Except for acts or omissions of Escrow Agent which are found
by a court of law to be in the nature of negligence or willful misconduct,
Employee and Company hereby agree to indemnify and hold harmless Escrow Agent
from and against any and all losses, claims, damages, liabilities, costs or
expenses, including, without limitation, reasonable attorneys’ fees and all
trial and/or appellate court costs, which arise out of or are connected with
this Escrow Agreement, the appointment of Escrow Agent hereunder, or any action
or omission of Escrow Agent in the performance of its responsibilities
hereunder, including, without limitation, any litigation arising out of or
involving the subject matter of this Escrow Agreement.
 
6. Tax Identification Number. Escrow Agent shall have no obligation to invest
the Deposit unless and until a Federal tax identification number for the Company
is provided to the Escrow Agent, in writing or in the space below:
 
Company - FEDERAL TAX I.D. NO.: 87-0654478
 
Escrow Agent shall have no obligation to pay any interest on the Deposit to
Employee pursuant to Section 3(b) above, unless and until a Federal tax
identification number for the Employee is provided to the Escrow Agent, in
writing or in the space below:
 
Employee - FEDERAL TAX I.D. NO.: ________________
 
7. Rules of Depository. The investment of the Deposit shall be subject to the
rules, regulations, policies and procedures of the Depository.
 
8. Notices. Any notices or other communications required or permitted under this
Agreement shall be in writing and shall be sufficiently given if (i) delivered
personally, (ii) sent by prepaid registered or certified United States mail,
return receipt requested, or (iii) sent by Federal Express or other similar
overnight courier service, and in each case addressed as follows (or to such
substitute address as is specified by a party pursuant to a notice given in
compliance with this Section):
 

 
If to Company:
Electric Aquagenics Unlimited, Inc.
   
1890 Cobb International Blvd., Suite A
   
Kennesaw, GA 30152
   
Attention: ___________________________________
   
Fax: ___________________________________




 
With a copy to:
Michael D. Golden, Esq.
   
Arnall Golden Gregory, LLP
   
171 17th Street, Suite 2100
   
Atlanta, Georgia 30363
   
Phone: 404-873-8766
   
Fax: 404-873-8767

 
 

--------------------------------------------------------------------------------



 

 
If to Employee:
Wade Bradley
   
914 Curie Drive
   
Alpharetta, GA 30005-8369




 
With a copy to:
Bell, Boyd and Lloyd LLC
   
70 W. Madison Street
   
Suite 3100
   
Chicago, Illinois 60602
   
Attn: Craig C. Bradley, Esq.
   
Fax: 312-827-8194




 
If to Escrow Agent:
Specialized Title Services, Inc.
   
6133 Peachtree Dunwoody Rd
   
Atlanta, Georgia 30328
   
Attn: George Calloway, Esq.
   
Fax: 770-698-2028
   
Phone: 770-698-2025





Notices sent hereunder shall be deemed delivered (i) if by hand or local
courier, when delivered to the address for the party to whom such notice is sent
and such delivery is accepted or refused by such party, (ii) if mailed as
aforesaid, on the third (3rd) day after being deposited in the United States
Mail or (iii) if sent by overnight courier, on the next business day (i.e., a
day which is not a Saturday, Sunday or other day on which national banks are not
open for business in Atlanta, Georgia) after being delivered to such courier.


9. Time of the Essence. Time is of the essence of each and every provision of
this Agreement.


10. Entirety; Modification. This Agreement constitutes the entire understanding
between the parties with respect to the matters set forth herein. No
modification, amendment or waiver of the terms hereof shall be valid or
effective unless in writing and signed by all of the parties hereto.


11. Counterparts. This Agreement may be executed in multiple counterparts. It
shall not be necessary for all the parties to execute each counterpart for this
Agreement to be binding provided, that each party executes at least one
counterpart of this Agreement.


12. Assignment.  No assignment or a transfer by any party hereto of its rights
and obligations herein shall be made without the prior written consent of the
Employee and Company.


13. Waiver. Failure by any of the parties hereto to insist upon or enforce any
of their rights hereunder shall not constitute a waiver thereof. Any party
hereto may waive the benefit of any provision or condition for its benefit
contained in this Agreement.


14. Successors and Assigns. This Agreement shall apply to, inure to the benefit
of and be binding upon and enforceable against the parties hereto and their
respective permitted successors and assigns, to the same extent as specified
throughout this Agreement.


15. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia. The parties
hereby agree that all disputes under this Agreement shall be resolved solely in
the federal and/or state courts located in Atlanta, Georgia.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.

 
EMPLOYEE
         
/s/ Wade R. Bradley
 
Wade R. Bradley
         
COMPANY
     
ELECTRIC AQUAGENICS UNLIMITED, INC.
     
By:  /s/ Jay Potter
 
Print Name:  Jay Potter
 
Title: CEO






 
ESCROW AGENT
     
SPECIALIZED TITLE SERVICES, INC.
 
By: ________________________________
 
George C. Calloway, Esq.
 
President





 



--------------------------------------------------------------------------------

